Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the Request for Continued Examination filed on 02/23/2021.
Claims 1-3, 5-9, 11 and 12 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
 
Response to Arguments
Applicant’s arguments filed, with respect to the amended independent claims (Claims 1 and 7) and the previously cited prior art, have been fully considered and are persuasive.  Therefore, the rejection of Claims 1-3, 5-9, 11 and 12 under 35 USC § 103 have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Van Os et al. (US Pub. 2010/0312547 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 6-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sureka et al. (US Pub. 2009/0030681 A1) in view of Van Os et al. (US Pub. 2010/0312547 A1).
Regarding Claims 1 and 7, Sureka teaches a multimedia device capable of processing a recognized speech-based command (see Fig.1 (104) and paragraphs [0018-0019]), the device comprising:
a memory to store multiple applications (see Fig.3 (304), Fig.4 (410), paragraph [0030] and paragraph [0038]);
and a controller configured to receive at least one recognized speech-based command that can be executed by a specific application (see Fig.1 (102,104), Fig.3 (302) and paragraph [0040-0041]),
wherein the controller is configured:
to controls network interface module to transmit any speech-based data received from an outside and the list to a server (see Fig.1 (104,110,114,116) and paragraphs [0041-0042], speech commands are routed to the content provider via the STB device 104 and voice application facility 114);
and to control the executed application or execute a function non-specific to the currently-executed application, based on a feedback result value received from the server via the network interface module (see Fig.5 (514,516) and paragraphs [0047-0048]).
Sureka fails to teach an application manager for executing at least one application stored in the memory, and wherein the controller is configured to receive a list of at least one command that is capable of being processed by a specific application, wherein the list changes depending on the specific application currently being executed.

It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to Include to Sureka's multimedia device an application manager for executing at least one application stored in the memory. The motivation would be to include a component or module for managing and selecting stored applications for execution on the multimedia device.
It would also have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to Include to Sureka's multimedia device a controller configured to receive a list of at least one command that is capable of being processed by a specific application, herein the list changes depending on the specific application currently being executed. The motivation would be to provide a predetermined set of voice commands for the specific application that is being executed.
Regarding Claims 2 and 8, Sureka teaches wherein when an application execution triggering condition in which the controller receives a command corresponding to a specific shortcut key from a remote controller is satisfied, the controller is configured to request at least one recognized speech-based command that can be executed by the application (see Fig.1 (102) and paragraph [0040]), but fails to teach wherein the controller is configured to make the request to an application manager.
Van Os, however, teaches an operating system configured to select a stored application for execution on a device, wherein the processor controls the execution of the application (see Fig.4, Fig.6 (640), Fig.9 (904,950), paragraph [0038] and paragraphs [0092-0093]).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to include to Sureka's multimedia device an application manager configured to 
Regarding Claims 6 and 12, Sureka further teaches wherein the multimedia device is a set top box (see Fig.1 (104) and paragraph [0018]).
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sureka et al. (US Pub, 2009/0030681 A1) in view of Van Os et al. (US Pub. 2010/0312547 A1), and in further view of Chang et al. (US Pub. 2014/0188482 A1).
Regarding Claims 3 and 9, Sureka and Van Os teach the device of Claim 1, but they fail to teach wherein when any application is executed, the application manager reports to the controller that a speech recognition service mapped to the executed application is available.
Chang, however, teaches controlling an application via speech command while the application is being executed (see paragraph [0036]).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to Include to the multimedia device of Claim 1 an application manage that is configured to report to the controller that a speech recognition service mapped to the executed application is available. The motivation would be to activate the speech recognition service for the user after the application is executed.
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sureka et al. (US Pub. 2009/0030681 A1) in view of Van Os et al. (US Pub. 2010/0312547 A1), and in further view of Laligand et al. (US Pub. 2011/0313775 A1).
Regarding Claims 5 and 11, Sureka and Van Os teach the device of Claim 1, but they fail to teach wherein the controller is configured to output an On Screen Display (OSD) querying whether to control the executed application or the function non-specific to the executed application, regardless of the feedback result value received from the server via the network interface module.
Laligand, however, teaches controlling an application via speech commands without any interaction with the server while the application is being executed (see Fig.3B (330,332,334) and paragraph [0076-0077]).
It would have been obvious for one of ordinary skill In the art, before the effective filing date of the claimed invention, to include to the multimedia device of Claim 1 a controller configured to output an On Screen Display (OSD) querying whether to control the executed application or the function nonspecific to the executed application, regardless of the feedback result value received from the server via the network interface module. The motivation would be to enable the user to directly control the application executing on the multimedia device, without any interaction with a server, while the application is being executed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU B HANG/Primary Examiner, Art Unit 2672